VAN CISE, Judge,
dissenting.
I respectfully dissent. In my view, the Division of Employment and Training (division) and the Industrial Commission were collaterally estopped from relitigating the issue of the cause of Santos’ dismissal, and are precluded from reaching a different conclusion on that issue. And, since cause for separation from employment is the basis for determining eligibility for unemployment compensation benefits, the Commission’s order awarding full benefits should be set aside.
The doctrine of collateral estoppel is applicable to administrative proceedings, Umberfield v. School District No. 11, 185 Colo. 165, 522 P.2d 730 (1974), including unemployment compensation matters. Jefferson County School District No. R-1 v. Industrial Commission, 698 P.2d 1350 (Colo.App.1984).
Here, all of the elements of collateral estoppel were present: identity of issue and parties in both proceedings, finality of judgment, and a full and fair opportunity to litigate the issue in the prior litigation. See Pomeroy v. Waitkus, 183 Colo. 344, 517 P.2d 396 (1973).
In accordance with the city’s Policies and Procedures Manual, there was a full adversary hearing on the propriety of Santos’ dismissal before the city manager, as the reviewing officer. Santos had full knowledge of the grounds for his discharge by his supervisor, the city clerk/treasurer. He had, and exercised, his rights to counsel, to discover and present evidence, to cross-examine witnesses, and to argue the facts and the law. Also, he exercised his right to appeal to the municipal court, was *604represented there by counsel, had a full hearing on the record of the proceedings before the reviewing officer, and he and his supervisor testified there. He could have sought further court review pursuant to C.R.C.P. 106 but chose not to. Therefore, the order of the reviewing officer and the municipal court was final, Jefferson County School District No. R-1 v. Industrial Commission, supra, and the requirements of a full and fair hearing, essential for due process, were met. Cf Mabry v. Industrial Commission, 692 P.2d 1136 (Colo.App.1984).
The majority asserts, and I agree, that unemployment compensation is a matter of statewide concern. However, from that premise, the majority concludes that collateral estoppel is inapplicable here because “cities do not have subject matter jurisdiction concerning unemployment benefits,” and lack the authority to make their factual determinations binding on the division. In my view, the majority’s conclusion does not follow from its premise.
The fact that unemployment compensation is a matter of statewide concern has nothing to do with the principle that a final decision on an issue actually litigated and determined in one proceeding is conclusive of that issue between the same parties in a subsequent proceeding. The contention of preemption by a state agency with special expertise as a bar to collateral estoppel was made by the dissenting justice in Um-berfield v. School District No. 11, supra (involving the issue of religious discrimination heard by the Civil Rights Commission), but the contention was rejected by the other members of the court. We should do the same here.
The division’s hearing officer held that she was not “prevented from reaching an independent conclusion concerning the claimant’s culpability in his termination [because he] did not previously receive a fair hearing before an impartial authority with no interest in the outcome.” That is not correct. There is nothing in the record to indicate that Santos did not receive a fair hearing or to rebut the presumption of integrity, honesty, and impartiality in favor of those serving in quasi-judicial capacities. See Scott v. City of Englewood, 672 P.2d 225 (Colo.App.1983).